DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	No priority under 37 CFR 1.55 has been claimed by Applicant.

Drawings
3.	As noted, Applicant’s Drawings submitted May 14, 2019 are acceptable.

4.	A further pertinent reference of interest was noted on the PTO-892 from the previous Office Action.

5.	Applicant’s Information Disclosure Statement (IDS) submitted February 3, 2022 has been reviewed.  Note the attached IDS.

Allowable Subject Matter
6.	Applicant previously cancelled claims 1-12.  Claims 12-31 are allowed.  

7.	The following is an examiner’s statement of reasons for allowance: Claims 12-31 are now allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.  

Claims 12-31 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789